Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-11, 13, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 3, 6-11, 13, 16-20, the allowability resides in the overall structure of the device as recited in independent claims 1 and 11, and at least in part because claims 1 and 11 recite, “wherein the separator walls are higher than other walls that compose the plurality of equipment compartments, such that the heated coolant that has exited from any of the plurality of equipment compartments at the top is prevented from entering an adjacent equipment compartment”.
The aforementioned limitations in combination with all remaining limitations of claims 1 and 11 are believed to render said claims 1 and 11, and all claims dependent therefrom, patentable over the art of record.

While Bilan teaches many of the limitations of claim 1 as per page 3 of the final office action, neither Bilan nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

While Bilan and Conn teaches many of the limitations of claim 11 as per page 6 of the final office action, neither Bilan nor Conn, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835